Citation Nr: 0528643	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-21 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from June 1974 to 
March 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Columbia, South Carolina, Regional Office (RO).

A hearing was held at the RO in June 2005 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  During the hearing, the veteran raised the issue 
of entitlement to a right knee disorder on a secondary basis.  
The Board refers this issue to the RO for appropriate action.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's original claim for 
entitlement to service connection for a right knee disorder 
in a July 1996 decision, which is final.  

2.  The RO last denied the veteran's claim to reopen this 
issue of entitlement to service connection for a right knee 
disorder in a February 1999 decision, which is final.  

3.  The new evidence submitted since the February 1999 RO 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The February 1999 RO decision that denied service 
connection for a right knee disorder is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

2.  The evidence received since the February 1999 RO decision 
is new and material; thus, the claim of service connection 
for a right knee disorder is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Through correspondence, the rating decisions, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim to reopen the 
issue of entitlement to service connection for a right knee 
disorder. Pertinent identified medical and other records have 
been obtained, and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

II.  New and Material Evidence

The record shows that the RO, in a rating decision dated 
February 1999, denied the veteran's claim to reopen this 
issue of entitlement to service connection for a right knee 
disorder, in which he did not initiate an appeal.  The rating 
decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.202, 
20.302, 20.1103.  However, a claim will be reopened if new 
and material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for a back disorder was received in February 2002, 
and evidence has been received in support of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments apply to claims 
that filed after that date, as in this case.  Therefore, the 
Board will apply the amended regulation.  

This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a) 
(2004). 

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R.  § 3.156(a) (2004). 

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In the February 1999 decision, the RO found that the veteran 
had not provided new and material evidence in support of his 
claim for a right knee disorder.  

The evidence associated with the claims file since the RO 
issued its last final decision in February 1999 includes VA 
and non-VA medical records, as well as written statements 
provided by the veteran and his representative and testimony 
provided by the veteran in June 2005.  In light of the 
evidence of record, the Board finds that the veteran has 
submitted new and material evidence.  

The Board notes that the veteran was treated for various 
right knee complaints during his active duty service.  
According to his January 1992 expiration of term of service 
(ETS) examination report, the examiner noted that he had pain 
and swollen knees.  The RO denied the veteran's original 
claim for service connection for a right knee disorder in 
July 1996.

The veteran testified before the undersigned in June 2005 
that his private physician told him that his right knee 
disorder might be worsening as a result of his service-
connected left knee.  He also reported that he sought medical 
treatment for his right knee at the VA Medical Center in 
Tuscoloosa, Alabama. He maintains that his private physicians 
have told him that his right knee disorder is related to an 
injury during service when he was playing football.

In light of this testimony, the Board notes that according to 
a September 1997 private examination report from "D.A.M.", 
M.D., the doctor reported that the veteran underwent 
arthroscopic surgery on his right knee in March 1996 to 
repair damaged cartilage.  It does not appear that an attempt 
has been made to obtain the records related to this procedure 
in March 1996.  

After reviewing the evidence of record, the Board finds that 
new and material evidence has been submitted since the last 
final decision of record in October 1998, and will address 
the issue on a direct basis. See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a right knee disorder, the 
claim is reopened.


REMAND

During the veteran's hearing before the undersigned, he 
identified medical records that are relevant to his claim. An 
attempt should be made to obtain copies of these records.

Then, the RO should schedule the veteran for a VA examination 
to determine whether the veteran's documented treatment for 
his right knee during service is related to the right knee 
problems that he was treated for after service, including his 
right knee arthroscopy in March 1996.

Given that these legal developments are intertwined with the 
veteran's claim, and in light of the Court's Order, this case 
is REMANDED to the RO for the following development and 
consideration:

1. Ask the veteran to provide any medical 
evidence in his possession that supports 
his contention that he developed a right 
knee disorder during service.  If 
possible, he should include the names and 
addresses of all private clinical sources 
and approximate dates of treatment; 
specifically with regards to the 
arthroscopic surgery he had in March 
1996, and the doctors he referred to on 
Page 10 of the June 2005 transcript who 
related his right knee disorder to 
service. 

*	Ask him to complete and return the 
appropriate releases (VA Form 21-
4142s) for the medical records of 
each private care provider he 
identifies. 

2. The RO should also attempt to obtain 
copies of any treatment records from the 
Tuscoloosa VA Medical Center from the 
veteran's discharge until 1994.

3. Schedule the veteran for a VA 
examination to determine the nature, 
etiology, and probable time of onset of 
his right knee disorder. Send the claims 
folder to the examiner for a review of 
the veteran's pertinent medical history 
noted in the REASONS AND BASES above. 
Specifically, in light of the veteran's 
length of service and documented 
treatment for knee pain (to include the 
January 1992 ETS examination report 
findings of painful and swollen knees). 
The rationale for all diagnoses and 
opinions expressed should be discussed. 
The examination report must confirm that 
the claims folder was reviewed.

*	The examiner should indicate whether 
it is at least as likely as not that 
any documented in-service 
manifestations of right knee 
problems were the earliest 
manifestations of the veteran's 
current right knee disorder. 

3. If any development is incomplete, 
including if the VA examiner's medical 
evaluation report does not include the 
opinion requested, appropriate corrective 
action should be taken. 38 C.F.R. § 4.2.

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue on appeal. 
All applicable laws and regulations 
should be considered. If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefit, allowing for an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order. No action is 
required of the appellant until notified. The purpose of this 
remand is to obtain clarifying information and to ensure due 
process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


